Citation Nr: 0013713	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  97-20 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
leg and right arm disorders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from May 1944 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision found that the 
appellant had not submitted new and material evidence to 
reopen his claim for service connection for left leg (claimed 
as left buttocks) and right arm disorders.


FINDINGS OF FACT

1.  In July 1960, the RO issued a rating decision that denied 
service connection for left leg and right arm disorders.  The 
appellant was notified of this decision and of his appellate 
rights in August 1960, but he did not file an appeal.

2.  No competent medical evidence has been presented since 
the July 1960 rating decision which is bears directly and 
substantially upon the issue of aggravation or incurrence of 
a left leg or right arm disorder during the appellant's 
active duty service and which is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The July 1960 rating decision of the RO denying service 
connection for left leg and right arm disorders is final.  38 
U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the RO's July 1960 rating 
decision denying service connection for left leg and right 
arm disorders is not new and material, and the appellant's 
claim for service connection for left leg and right arm 
disorders has not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).
 
The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]." Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Generally, for a service-connection 
claim to be well grounded, a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability. See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Elkins v. West, 12 Vet. App. 209, 213 
(1999) (en banc) (citing Caluza, supra, and Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), cert. denied sub nom. Epps v. West, 524 U.S. 940, 118 
S. Ct. 2348, 141 L. Ed. 2d 718 (1998) (mem.)).  

Alternatively, either or both of the second and third Caluza 
elements can be satisfied under 38 C.F.R. § 3.303(b) by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology. See Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  The credibility of the evidence 
presented in support of a claim is generally presumed when 
determining whether it is well grounded. See Elkins, 12 Vet. 
App. at 219 (citing Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995)). 
II.  Factual Background

In July 1960, the RO issued a rating decision that denied the 
appellant's initial claim for service connection for left leg 
and right arm disorders.  The appellant was notified of this 
decision in August 1960.  No substantive appeal was then 
received, and the RO's decision became final.  38 U.S.C.A. 
§ 7105(c) and (d) (West 1991).

In December 1996, the appellant filed his current attempt to 
reopen his claim for service connection for left leg and 
right arm disorders.  Pursuant to the development of this 
claim, the following has been retrieved and submitted as new 
and material evidence: (1) various post service medical 
records, dated November 1960 to July 1997 (Item One); (2) 
various statements from fellow servicemen, dated January 1997 
through February 1997 (Item Two); (3) Report of Ditching, 
dated December 1944 (Item Three); (4) newspaper articles, 
dated December 1944 (Item Four); and (5) various statements 
from the appellant in support of his claim to reopen, 
including his claim to reopen, dated December 1996; notice of 
disagreement, dated April 1997; and substantive appeal, VA 
Form 9, dated July 1997 (Item Five).
III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims.  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be some new evidence which 
contributes to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins, 
12 Vet. App. 209.  First, it must be determined whether the 
evidence submitted by the claimant is new and material.  If 
the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that does not bear directly and 
substantially upon the specific matter under consideration 
and which, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
the claim to reopen fails on that basis and the inquiry ends.  
38 C.F.R. § 3.156 (1999).  Second, if new and material 
evidence has been presented, it must be determined, 
immediately upon reopening the claim, whether the reopened 
claim is well grounded pursuant to 38 U.S.C. § 5107(a) based 
upon all the evidence and presuming its credibility.  There 
is no duty to assist in the absence of a well-grounded claim.  
Epps, 126 F.3d at 1468, cert. denied, sub nom. Epps v. West, 
524 U.S. 940, 118 S. Ct. 2348 (1998).  See also Winters v. 
West, 12 Vet. App. 203 (1999).  Third, if the reopened claim 
is well grounded, VA may evaluate the merits of the claim 
after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the rating decision on appeal, the RO cited the definition 
of material evidence enunciated in Colvin v. Derwinski, 1 
Vet. App. 171 (1991) ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  The Federal Circuit in Hodge declared this 
definition of material evidence invalid.  However, the Board 
concludes that a remand is not necessary herein because no 
prejudice to the appellant will result from the Board's 
present consideration of the appellant's claims herein.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO's statement 
of the case, dated in May 1997, considered and applied 
38 C.F.R. § 3.156.  Moreover, the veteran's representative 
has presented arguments based upon the provisions of that 
regulation.

The Board notes that the RO's July 1960 rating decision 
denied the appellant's claim for service connection for left 
leg and right arm disorders because "[t]here is no evidence 
of or treatment for any left leg or right arm condition 
during service and exam. at discharge is negative with 
reference thereto.  In his application for compensation filed 
in Nov. 1948, vet. did not claim the said conditions and no 
allegation of treatment for these conditions during service 
is contained on cited VA from."  Thus, the appellant failed 
to show evidence of a chronic left leg or right arm disorder 
during service.  Accordingly, the specific matter under 
consideration in this case is whether the appellant incurred 
a chronic left leg or right arm disorder during his active 
duty service.

In reviewing this case, the Board will consider whether the 
evidence submitted since the RO's July 1960 rating decision 
is new and material to reopen the appellant's claim for 
service connection for left leg and right arm disorders.  
Since the July 1960 rating decision, the appellant has 
basically submitted only three types of evidence: (1) lay 
evidence consisting of statements from appellant and his 
fellow servicemen, (2) inservice reports and newspaper 
accounts of the appellant's inservice aircraft ditching, and 
(3) post service medical records of treatment.

In reaching its decision, the Board points out that it is not 
disputed that the appellant served as a bombardier on board a 
plane that was forced to crash land into the sea on December 
3, 1944.  Accounts of this incident were before the RO at the 
time of its July 1960 rating decision.  An inservice medical 
treatment report, dated December 18, 1944, noted the 
appellant's condition as "[e]xhaustion from over exposure.  
Adrift on life raft from 3 Dec 1944 to 14 Dec 1944 result of 
ditching B-29 aircraft northeast of Ascunsion Island."  
Moreover, the appellant's report of separation indicates that 
he received a Purple Heart as a result of injuries he 
sustained on December 3, 1944.  The specific matter under 
consideration concerns whether the appellant incurred a 
chronic left leg or right arm disorder as a result of this 
inservice incident or os some other incident of his active 
duty service.

Under these circumstances, the appellant's own lay statements 
and those offered by his fellow servicemen are not new 
because they merely repeat contentions already considered by 
the RO.  In this regard, the letters from the appellant's 
fellow servicemen do not refer to any specific left leg or 
right arm injuries incurred by the appellant as a result of 
the airplane crash.  In Smith v. West, 12 Vet. App. 312 
(1999), the Court held that once it is determined that 
evidence is not new, no further analysis is required because 
it could not be "new and material" if it was not "new."   
Additionally, the Board notes that, while lay testimony is 
competent to establish the occurrence of an injury, it is not 
competent to provide a medical diagnosis of the appellant's 
condition during service, or the etiology of his current 
disorder.  See Hickson v. West, 11 Vet. App. 374 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108); Chavarria v. Brown, 5 Vet. App. 
468 (1993) (a veteran's own recitations of her medical 
history does not constitute new and material evidence 
sufficient to reopen her claim when this account has already 
been rejected by VA).  

In much the same manner, the Report of Ditching and various 
newspaper articles submitted by the appellant in support of 
his claim are also not new.  Although this evidence provides 
for a more detailed account of the appellant's inservice 
plane crash, the reports are silent as to any resulting left 
leg or right arm injuries incurred by the appellant.  
Specifically, the Report of Ditching indicated that at the 
time of their rescue, the airplane crew, including the 
appellant, showed signs of acute dehydration, exhaustion, 
minor lacerations and immersion foot.  Absent any indication 
or sign that the appellant's left leg or right arm was 
injured in this incident, the evidence is not new.

In support of his claim, the appellant also submitted 
numerous post service medical, dated November 1960 to July 
1997.  These records are "new" because they were not before 
the RO when it denied the appellant's claim for service 
connection for left leg and right arm disorders in July 1960.  
The Board must now consider whether the identified evidence 
is "material" in the sense of bearing directly and 
substantially upon the specific matter under consideration in 
this case.  As noted above, the matter before us is whether 
the appellant incurred a chronic left leg or right arm 
disorder as a result of his active duty service.

After a thorough review of the appellant's claims file, the 
Board concludes that none of the newly submitted medical 
evidence relates to the incurrence of a chronic left leg or 
right arm disorder during the appellant's active duty 
service.  There is no indication in this evidence that the 
appellant currently has a left leg or right arm disorder 
related to his active duty service.  In fact, the medical 
evidence received since the RO's July 1960 rating action 
contradicts such a finding.  An affidavit from M. Housberg, 
M.D., dated October in 1960, notes that the appellant injured 
his left knee and right arm in a post service automobile 
accident in April 1960.  Specifically, an examination of the 
appellant following the post service accident revealed: (1) 
multiple contusions, lacerations and abrasions of the 
forehead and face; (2) comminuted fractures of both the 
proximal left tibia and fibula with depression of the medial 
tibial plateau; (3) comminuted fracture through the mid shaft 
right clavicle; (4) fracture of the scapula beneath the 
glenoid; (5) laceration medial and lateral meniscal; and (5) 
tissue, nerve and blood vessel damage.  There is no reference 
in this affidavit, or in the remaining medical evidence of 
record, referring to the inservice incurrence of a left leg 
or right arm disorder.  As such, the post service medical 
evidence newly submitted in this case does not bear directly 
or substantially upon the specific matter under consideration 
of the presence during service of a chronic left knee or 
right arm disorder.  Medical records describing the 
appellant's current condition are not material to the issue 
of incurrence during service and are not sufficient to reopen 
a claim for service connection based on new and material 
evidence.  Morton V. Principi, 3 Vet. App. 508, 509 (1992).  

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since the July 1960 RO 
rating decision is not new and material and does not provide 
the required evidentiary basis to reopen the appellant's 
claim.  The RO's July 1960 rating decision denying service 
connection for left leg and right arm disorders remains 
final.  See Hodge v. West, 155 F.3d 1356 (1998); 38 U.S.C.A. 
§§ 5108, 7105(c)(West 1991); 38 C.F.R. § 3.156 (1999).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
appellant has not put the VA on notice of the existence of 
any specific, particular piece of evidence which is not only 
relevant to his claim, but is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1999).  Accordingly, the Board concludes 
that VA did not fail to meet its obligations under 38 
U.S.C.A. § 5103(a) (West 1991).

The benefit of the doubt doctrine need not be applied in the 
situation where an appellant has not fulfilled the threshold 
burden of submitting new and material evidence to reopen a 
finally disallowed claim.  Annoni v. Brown, 5 Vet. App. 463 
(1993). 


ORDER

The appeal to reopen a claim of service connection for left 
leg and right arm disorders is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

